DETAILED ACTION
The present Office Action is responsive to the Amendment received on October 25, 2021.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claims 1-18, 23, 25-41, 47, 51, and 57 have been canceled.
	Claim 58 and 59 are new.
Claim Rejections - 35 USC § 102
The rejection of claims 19-22, 24, 42-44, 46, 48-50, 52-55, and 57 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010), made in the Office Action mailed 
Specifically, the annealing and extension time disclosed by Chun et al. are 70 seconds in total (60 seconds at 65oC and 10 seconds at 72oC), and the artisans do not teach that the hybridization and extension (i.e., annealing and extension) time in a cycle is less than 30 seconds.

Rejection – New Grounds, Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-22, 24, 42-44, 46, 48-50, 52-55, 58, and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Neuzil et al. (Nucleic Acids Research, June 28, 2006, vol. 34, no. 11, e77, pages 1-9).
With regard to claims 19, 42, 54, and 55, Chun et al. teach a method of amplifying a double-stranded nucleic acid molecule comprising the steps of:
providing a first and second primer, wherein said first primer is complementary to a sequence within or at or near 3’ terminus of the first strand of said nucleic acid molecule and said second primer is complementary to a sequence within or at or near the 3’-terminus of the second strand of said nucleic acid molecule (see Figure 2A);
hybridizing said first primer to said first strand and said second primer to said second strand in the presence of one or more polymerases, under conditions such that said primers are extended to result in the synthesis of third and fourth nucleic acid molecules complementary to the first and the second strand nucleic acids, respectively (see Figure 2A, step A-2);
denaturing said firs and third; and second and fourth strands (“repetition of  denaturation”, see Figure 2A, step A-2); and
repeating the above steps one more time (“repetition of denaturation, hybridization, and extension”, Figure 2A, step A-2); and
detecting amplified nucleic acids by way of detecting fluorescence associated herewith (“TSG primer having a reporter or quencher molecule at its 5’ end … undergoes a cleavage reaction on its 5’-end portion by a template-dependent nucleic acid … and the reporter and quencher molecules are then separated from each other, contributing to signal unquenching on the TSG primer”, page 12, lines 23-28),

wherein unincorporated dual-labelled primers are not removed or disrupted prior to (c) (“[w]here the TSG primer is not hybridized with the target nucleic acid sequence, the reporter molecule and the quencher molecule on the TSG primer are three-dimensionally adjacent to each other to allow the quencher molecule to quench a signal from the reporter molecule …”, page 14, bottom to page 15, line 1; see also page 28, example 2”).
With regard to claim 57, the primer is a linear primer and does not form a hairpin-loop structure (see Figure 1; “the TSG primer does not form hairpin-loop structure”, page 17, line 16).
With regard to claim 20, the steps are performed in a single vessel (“TSG primer of the present invention in amplification reactions, inter alia, in PCR-based real-time detection methods, is involved in target amplification as well as signal generation, allowing for a successful homogenous assay for target sequences”, page 10, lines 23-25; “TSG primer method directly measures amplified products”, page 11, lines 12-13).
hybridized with target nucleic acid sequences”, page 41, lines 15-19).
With regard to claims 22 and 44, the method is real-time homogenous assay and therefore, does not require intervening additional treatments between amplification cycling.
With regard to claims 24 and 46, the distance between quencher and fluorophore are taught so that specific signals produced only from the amplified target are detected, and no signals are produced from the unhybridized primers based on quenching (see above).
With regard to claim 48, the fluorophore is FAM, JOE, TAMRA for example, (see page 20).
With regard to claim 49, the quencher is a dark quencher or a derivative thererof (“Black Hole quencher 1(BHQ-1)”, page 43).
With regard to claim 50, the fluorophore is located internally on the dual-labeled oligonucleotide and the quencher is located on the 5’ end of the dual-labeled oligonucleotide (see Figure 1 and the explicit teaching of either dye pair being on the 5’ end; “TSG prier having a reporter or quencher molecule at its 5’ end portion”, page 12, lines 23-24).

With regard to claim 53, the target nucleic acid is DNA (see example 1).
Chun et al. do not teach that their method employs an annealing/extension reaction time of less than 30 seconds, but employ a traditional amplification cycling conditions that involve denaturation, annealing, and extension reaction.  
Neuzil et al. teach an ultra-fast platform on which to perform real-time PCR which can perform 40 cycles of an amplification reaction under six minutes (“we report an ultra-fast real-time PCR system.  It runs one thermal cycle … or one complete 40 cycle PCR protocol in 5 minutes and 40 s.”, page 2, 1st column, 2nd paragraph).
In their disclosure Neuzil et al. teach that the, “shortest time achieved without compromising the process efficiency was 2 seconds for denaturation and 6.5 s for annealing/extension … corresponds to merely 5 min and 40 s required to complete 40 cycles of PCR”, page 8, 2nd column, 1st paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chun et al. with the teachings of Neuzil et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Chun et al. teach a method of amplifying a target nucleic acid via use of a FRET dye pair labeled primer, wherein the artisans effectively 
While the artisan did not explicitly state that their method could be employed in other amplification platform technologies, one of ordinary skill in the art would have been motivated to applying the method of Chun et al. into other amplification platforms, such as the one disclosed by Neuzil et al. which would have allowed the amplification reaction to be obtained faster without sacrificing the specificity/sensitivity.
Such desire has been well-known and explicitly discussed by Neuzil et al.:
“A typical PCR process consists of three steps conducted at different temperatures: denaturation at 95oC, annealing at 50oC and extension at 72oC … It is desired that the transition time between different temperatures should be as short as possible to avoid formation of non-specific byproducts and to reduce the thermal stress on the polymerase … As the heating/cooling rates are functions of heat capacitance, conventional PCR systems are slow … The speed can be improved either by increasing the rate of heat transfer or by decreasing the system’s heat capacitance … The shrinking of sample volume is an attractive option because it is faster as it enhances heat transfer and thermal equilibration and it is also cost-effective as it reduces the reagent amount” (page 1)

Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Chun et al. and Neuzil et al. so as to perform the method of real time PCR of Chun et al. in the ultra-fast amplification platform of Neuzil et al. so 
Finally, said one of ordinary skill in the art would have had a reasonable expectation of success as the amplification platform taught by Neuzil et al. was based on the already existing, conventional amplification cycling conditions while explicitly demonstrating that real-time PCR can be performed as well.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Claim Rejections - 35 USC § 103
The rejection of claims 45 and 56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Nazarenko et al. (U.S. Patent No. 5,866,336, issued February 1999), made in the Office Action mailed on July 23, 2021 is withdrawn in view of the Amendment received on October 25, 2021.
Specifically, Nazarenko et al. do not cure the deficiency of Chun et al. as discussed above.  The rejection must be withdrawn therefore.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

Claims 45, 56, and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Neuzil et al. (Nucleic Acids Research, June 28, 2006, vol. 34, no. 11, e77, pages 1-9), as applied to claims 19-22, 24, 42-44, 46, 48-50, and 52-55 and further in view of Nazarenko et al. (U.S. Patent No. 5,866,336, issued February 1999).
The teachings of Chun et al. and Neuzil et al. have already been discussed above.
While Chun et al. explicitly teach that their TSG primer, which is a linear, dual-labeled primer, operates based on FRET, do not explicitly list all possible dark quenchers known in the art, and therefore, do not explicitly teach DABCYL as a dark quencher (claim 56).
Chun et al. do not explicitly teach performing an additional step of gel electrophoresis (claim 45) or that the target nucleic acid is miRNA or siRNA (claim 58).
Nazarenko et al. teach a well-known means of utilizing DABCYL as a quencher in a FRET pair (see claim 30) and that the method of amplification detection can be directed to any nucleic acids, such as DNA, cDNA, mRNA, etc. (see claim 9).
prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chun et al. and Neuzil et al., with the teachings of Nazarenko et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Presently, utilization of a prior art known quencher, DABCYL as part of a FRET dye pair for quenching its counterpart fluorophore had been well known in the art, as evidenced by Nazarenko et al.
Since the linear, dual-labeled TSG primer of Chun et al. required a close proximity of a fluorophore and quencher dye pair located thereon, one of ordinary 
With regard to reverse transcribing an RNA molecule, such as miRNA and amplifying the resulting cDNA therefrom via the method of Chun et al. in combination with Neuzil et al., such would have been an obvious application in the interest in miRNAs for diagnostics and prognostics of diseases at the time the invention was made.
Lastly, with regard to performing an additional gel electrophoretic step, such would have been an obvious step to implement to ensure that the amplification product produced from the TSG was the correct amplification product by way of its amplicon size on an electrophoresis gel.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Neuzil et al. (Nucleic Acids Research, June 28, 2006, vol. 34, no. 11, e77, pages 1-9), as applied to claims 19-22, 24, 42-44, 46, 48-50, and 52-55 and further in view of Ranasinghe et al. (Chem. Commun., 2005, pages 5487-5502).

	Chun et al. and Neuzil et al. do not explicitly teach performing generating a melting curve after amplification.
	Ranasinghe et al. teach that FRET-mediated real-time PCR is often subsequently followed by a melting curve analysis:
“real time PCR fluorescence is measured … In addition to this, post-PCR melting curve can be obtained by heating the sample” (page 5487, 2nd column, 2nd paragraph).
The teachings of Chun et al. and Neuzil et al. have already been discussed above.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chun et al. and Neuzil et al., with the teachings of Ranasinghe et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	Similarly, one of ordinary skill in the art would have also expected that the amplification product produced by the combination of Chun et al. and Neuzil et al. would have produced the same predictable FRET signal difference when subject to a melting curve analysis, and analysis which is typically followed after amplification reaction.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 12, 2021
/YJK/